DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 06/07/2021 (“Amendment”). Claims 6, 8, 10-12, 14, and 20-22 are currently under consideration. The Office acknowledges the amendments to claims 6, 8, 11, and 20, as well as the cancellation of claims 1, 2, 5, 7, 13, 15, and 19 (claims 3, 4, 9, and 16-18 having been previously cancelled).
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “external heating source” in claims 6 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “external heating source,” a heating plate as described in ¶ 0040 of the specification as filed).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6, 8, 10-12, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent publication Gant, R. M., et al. "Design of a self-cleaning thermoresponsive nanocomposite hydrogel membrane for implantable biosensors." Acta biomaterialia 6.8 (2010): 2903-2910 (“Gant”) in view of US Patent Application Publication 2006/0235176 (“Lee”), non-patent publication George et al., “Thermoresponsive double network hydrogels with improved mechanical properties”, Dept. of Biomedical Engineering, Texas A&M University, dated 25 Mar 2012, presented to 243 ACS National Meeting, San Diego, 25-29 Mar 2012, pp 1-16 (“George”), as evidenced by non-patent publication Fei, Ruochong, et al. "Ultra-strong thermoresponsive double network hydrogels." Soft Matter 9.10 (2013): 2912-2919 (“Fei”), and further in view of non-patent publication “Building an implantable glucose biosensor,” presented at SFB Biomaterials Day at Rice University Meeting by Means et al. Dated 2012. (“Means”).
Regarding claim 6, Gant teaches a method for cleaning an implanted glucose biosensor (Abstract: self-cleaning process for a thermo-responsive membrane used in implantable glucose sensors) comprising: providing a glucose biosensor comprising a … membrane … (Abstract, providing membranes to minimize biofouling and targeted to volume phase transition temperatures, VPTT, near core body temperatures, § 1, ¶ 2-3); wherein the membrane is self-cleaning (Title), and wherein the glucose biosensor measures a concentration of glucose (§ 3.5 - a sensor to measure a concentration of glucose); wherein the … membrane comprises: a thermo-responsive hydrogel comprising N-isopropylacrylamide (NIPAAm), a comonomer of N-vinylpyrrolidone … (membranes are fabricated, § 2.2, ¶ 1, wherein hydrogels are based on poly-N-isopropylacrylamide (PNIPAAm) and N-vinylpyrrolidone (NVP); § 1 ¶ 5 which has a VPTT), and implanting the glucose biosensor into a target area (implanted for continuous analyte detection, § 1, ¶ 1-4); wherein temperature fluctuations within the target area that exceed a volume phase transition temperature (VPTT) induce deswelling in the membrane (swelling and deswelling behavior based on cycling of temperatures around VPTT, § 1, ¶ 2-3, § 3.3, fig. 1, with deswelling at raised temperatures such as 39°C, § 3.3, table 2, fig. 2, for maximized cleaning) and temperature fluctuations within the target area that fall below the volume phase transition temperature (VPTT) induce swelling in the membrane (swelling and deswelling behavior based on cycling of temperatures around VPTT, § 1, 
Gant does not appear to explicitly teach wherein the N-vinylpyrrolidone is present in an amount between about 1 to about 2 wt. % based on weight of the N-isopropylacrylamide (although it does describe in § 2.2, the thermo-responsive membrane being prepared from NIPAAm 8-14 wt.%, and NVP 1-2 wt.%., which contemplates NVP present at about 7 wt. % of NIPAAm (at least a ratio of 1% NVP to 14% NIPAAm)). 
Lee teaches a thermal responsive, water soluble copolymer which comprises a copolymerization product of NIPAAm and NVP according to the claimed ratio (Abstract, e.g. 0.5 wt% VPD and 20 wt% NIPAAm is ~2% VPD to NIPAAm - also see ¶ 0016, which calls N-vinylpyrrolidone (NVP) VPD).
The ratio of quantities of NVP and NIPAAm is a known results-effective variable because it can be changed as desired to achieve a particular volume phase transition (Gant: Abstract - increasing VPTT by introducing NVP as a comonomer, for introducing the hydrogel in vivo in a swollen state). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed ratio of polymers in the membrane of Gant, as suggested by Lee, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Gant-Lee does not appear to explicitly teach the glucose biosensor comprising a double network membrane comprising a first network and a second network, or the hydrogel also comprising an electrostatic monomer of 2-acrylamido-2-methylpropane sulfonic acid (AMPS), wherein the ratio of AMPS:NIPAAm is about 25:75 to about 75:25 wt. %.
However, regarding thermo-responsive hydrogels with improved mechanical properties, George teaches a double network membrane comprising a first network and a second network with electrostatic 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate AMPS into the membrane of Gant-Lee at a ratio of about 75:25 wt. % AMPS:NIPAAm, as in George, for the purpose of improving the mechanical properties of the membrane (George: pp 10-11 describe 75% AMPS gels as having exceptional ultimate strength, p 11 describes the membrane as being mechanically tunable). It also would have been obvious to modify the VPTT tunable hydrogel network of Gant using a second network, as in George, to provide a self-cleaning membrane that is mechanically and kinetically tunable with extraordinary compressive strength (George: p 3, mechanically robust, pp 10-11, high compressive strength).
Gant-Lee-George-Fei does not appear to explicitly teach wherein the second network comprises the N-vinylpyrrolidone.
Means teaches the second network comprising the NVP (section titled “Preparation of “Double-Network Hydrogels” shows that after the single network hydrogel is formed (via UV irradiation, etc.), NVP is optionally introduced in a 2nd solution which is again irradiated to produce a double network hydrogel. In this manner, NVP is added to the second network).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the NVP of the combination into the second network, for further adjusting the VPTT to produce fast and efficient self-cleaning (Means: section titled “Self-Cleaning Membrane Requirements” shows that NVP is added later to further increase VPTT, thereby enabling rapid swelling and deswelling), as a known method of achieving the desired double network (see the teachings of George above) with an appropriate VPTT (Means: section titled “Self-Cleaning Membrane Requirements”).

Regarding claim 8, Gant-Lee-George-Fei-Means teaches the method of claim 6, and teaches wherein the membrane comprises poly(N-isopropylacrylamide) (Gant: based on poly-N-isopropylacrylamide, PNIPAAm - § 2.2).
Regarding claim 10, Gant-Lee-George-Fei-Means teaches the method of claim 6, and teaches wherein the membrane is cross linked (Gant: nanocomposite hydrogels are a network § 3.2, with three-dimensional network of cross-linked polymers, § 3.6, and BIS is a cross-linker, § 2.2).
Regarding claim 11, Gant-Lee-George-Fei-Means teaches the method of claim 6, and teaches wherein the volume phase transition temperature (VPTT) is about 38°C (Gant: hydrogel with NVP has VPTT, To, § 3.2, ¶ 3, shown as 34.6°C in saline equivalent or 38°C in water, Table 2 - also see Means, section titled “Self-Cleaning Membrane Requirements”).
Regarding claim 12, Gant-Lee-George-Fei-Means teaches the method of claim 6, and teaches wherein the membrane is cylindrical (Gant: for tensile tests, membrane formed in ring geometry and prepared in hollow tube mold to create a cylindrical membrane, § 2.9.).
Regarding claim 20, Gant teaches an implantable medical device comprising a … membrane …, wherein the membrane is self-cleaning (Abstract: self-cleaning process for a thermo-responsive membrane used in implantable glucose sensors), and wherein the membrane comprises: a thermo-responsive hydrogel comprising N-isopropylacrylamide (NIPAAm) (membranes are fabricated, § 2.2, ¶ 1, wherein hydrogels are based on poly-N-isopropylacrylamide, PNIPAAm, § 1 ¶ 5 which has a VPTT), …, and N-vinylpyrrolidone (membranes are fabricated, § 2.2, ¶ 1, wherein hydrogels are based on PNIPAAm, 
Gant does not appear to explicitly teach wherein the N-vinylpyrrolidone is present in an amount between about 1 to about 2 wt. % based on weight of the N-isopropylacrylamide (although it does describe in § 2.2, the thermo-responsive membrane being prepared from NIPAAm 8-14 wt.%, and NVP 1-2 wt.%., which contemplates NVP present at about 7 wt. % of NIPAAm (1% NVP to 14% NIPAAm)). 
Lee teaches a thermal responsive, water soluble copolymer which comprises a copolymerization product of NIPAAm and NVP according to the claimed ratio (Abstract, e.g. 0.5 wt% VPD and 20 wt% NIPAAm is ~2% VPD to NIPAAm - also see ¶ 0016, which calls N-vinylpyrrolidone (NVP) VPD).
The ratio of quantities of NVP and NIPAAm is a known results-effective variable because it can be changed as desired to achieve a particular volume phase transition (Gant: Abstract - increasing VPTT by introducing NVP as a comonomer, for introducing the hydrogel in vivo in a swollen state). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed ratio of polymers in the membrane of Gant, as suggested by Lee, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

However, regarding thermo-responsive hydrogels with improved mechanical properties, George teaches a double network membrane comprising a first network and a second network with electrostatic properties (George: implanted glucose biosensor, p 2, with self-cleaning membrane, p 3, based on poly-N-isopropylacrylamide, PNIPAAm, with NVP used to tune the VPTT and a double network design using AMPS (2-acrylamido-2-methylpropane sulfonic acid), pp 3-4, wherein charged AMPS increases swelling and facilitates water absorption, p 9). The ratio of AMPS:NIPAAm used was e.g. 75%-25% (tables on pp 4-5, 7-8). George does not explicitly call AMPS an electrostatic co-monomer, however as evidenced by Fei, AMPS is an electrostatic co-monomer (Fei: Abstract - inclusion of an electrostatic co-monomer, 2-acrylamido-2-methylpropane sulfonic acid (AMPS) in a PNIPAAm hydrogel).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate AMPS into the membrane of Gant-Lee at a ratio of about 75:25 wt. % AMPS:NIPAAm, as in George, for the purpose of improving the mechanical properties of the membrane (George: pp 10-11 describe 75% AMPS gels as having exceptional ultimate strength, p 11 describes the membrane as being mechanically tunable). It also would have been obvious to modify the VPTT tunable hydrogel network of Gant using a second network, as in George, to provide a self-cleaning membrane that is mechanically and kinetically tunable with extraordinary compressive strength (George: p 3, mechanically robust, pp 10-11, high compressive strength).
Gant-Lee-George-Fei does not appear to explicitly teach wherein the second network comprises the N-vinylpyrrolidone.
Means teaches the second network comprising the NVP (section titled “Preparation of “Double-Network Hydrogels” shows that after the single network hydrogel is formed (via UV irradiation, etc.), NVP is optionally introduced in a 2nd solution which is again irradiated to produce a double network hydrogel. In this manner, NVP is added to the second network).

While none of Gant, Lee, George, Fei, or Means explicitly teach that the temperature fluctuations are induced without the need of an external heating source, the combination does teach the same structure contemplated by the claim, and the function is therefore inherently present. I.e., the structure of the combination is able to perform the function claimed (see MPEP § 2114(I)). As evidence, e.g. Gant teaches, in § 1 ¶ 3, that the average core body temperature is 36.8 °C and is maintained physiologically within ~ 2 °C. When the VPTT is adjusted to be ~ 38 °C (see claim 11 of the present application), as in Means (section titled “Self-Cleaning Membrane Requirements” - also see the self-cleaning cycle shown in the “Objective” section), the average core body temperature would fluctuate around the VPTT automatically, without the need for an external heating source.
Regarding claim 21, Gant-Lee-George-Fei-Means teaches the method of claim 6, and teaches wherein the deswelling of the membrane induces the removal of at least a portion of any attached cells from the membrane (Gant: swelling and deswelling behavior based on cycling of temperatures around VPTT, § 1, ¶ 2-3, with VPTT based on soaking solution, § 3.3, fig. 1, with deswelling at raised temperatures, 39°C, § 3.3, table 2, fig. 2, for maximized cleaning with self-cleaning, § 3.7.).
Regarding claim 22, Gant-Lee-George-Fei-Means teaches the device of claim 20, and teaches wherein the deswelling of the membrane induces the removal of at least a portion of any attached cells from the membrane (Gant: swelling and deswelling behavior based on cycling of temperatures around VPTT, § 1, ¶ 2-3, with VPTT based on soaking solution, § 3.3, fig. 1, with deswelling at raised temperatures, 39°C, § 3.3, table 2, fig. 2, for maximized cleaning with self-cleaning, § 3.7.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gant-Lee-George-Fei-Means in view of US Patent 6,497,729 (“Moussy”).
Regarding claim 14, Gant-Lee-George-Fei-Means teaches the method of claim 6 but is silent regarding wherein the membrane further comprises poly-electrolyte layers. 
However, regarding implant coatings in hydrogels for monitoring glucose levels (abstract, intro, C3 L4-6, fig. 3), Moussy teaches wherein the membrane further comprises poly-electrolyte layers (electrostatic self-assembly for building layers from poly(anions) and poly(cations) (i.e., polyelectrolytes), C6 L41-47, for implant with bioactive polymer layer such as a hydrogel, C2 L24-33, wherein the bioactive layer uses electrostatic layer-by-layer assembly, C6 L59-C7 L21.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use electrostatic layering in the combination to construct a bioactive interface of Moussy as “layer-by-layer growth of small and large molecular weight compounds offers a high degree of flexibility in the construction of these more complex structures”, Moussy, C6 L37-40.

Response to Arguments
Applicant’s arguments filed 06/07/2021 have been fully considered. The claim objection of claim 1 is moot in view of the cancellation of the claim. The amendments with respect to the claim objections of claims 6 and 20 are persuasive. Therefore, all claim objections are withdrawn. The rejections under 35 USC 112(b) and 112(d) are moot in view of the cancellation of claim 15, and are therefore withdrawn.
In response to the arguments regarding the rejections under 35 USC 103, they are only persuasive to the extent that the independent claims did not previously incorporate the Means reference. However, the arguments directed to Means are not persuasive. Firstly, the claims are not directed to a method of incorporating NVP into the second network. They merely recite that the second network comprises NVP. As is evident from Means, the first network is formed using a first solution and UV irradiation process, and then the second network is formed using a second solution and UV irradiation process. NVP is an optional component of the second solution. I.e., it is introduced after the first network is already formed, thus forming part of the second network. Page 5 of George also shows this - that the aqueous precursor solutions comprise the same components in slightly different quantities for each of the 
Regarding the alleged use of an external heat source in Means, the Office notes that (1) no external heat source is shown in the identified portion of Means (what appears to be the presence of “Thermal Tape” does not necessitate an external heat source) and (2) even if an external heat source were present, the use of NVP is shown to be optional, so that the heat source would account for situations in which the VPTT was unadjusted by NVP. In any case, the claims do not specifically exclude an external heat source in the device, only claiming that an external heat source is not needed. And, Applicant’s specification does not identify the specific composition that does not require an external heat source, only stating that in some embodiments, an external heat source is not required (e.g. ¶ 0024). As shown above, because the prior art shows the same structure, it is able to perform the recited function (i.e., swelling and deswelling based on the temperature cycling around the VPTT), without needing an external heating source. This is especially true because Applicant’s claim 11 acknowledges that a VPTT of 38 °C would achieve this function, and Means notes that the addition of NVP increases the VPTT to ~ 38 °C. Therefore, it is maintained that the membrane of Gant, modified with AMPS, NVP, and the double network, as shown above, would cycle around a VPTT tailored to physiological limits without needing an external heating source.
Applicant has not explained which feature of the claimed membrane “provides a membrane with greater sensitivity to temperature change that cannot be taught by [the prior art].” If it is NVP specifically being part of the second network, the Office maintains that Means teaches this. Further, explanation is requested for the contention that “while Means may teach the optional use of NVP in a double network hydrogel, it fails to specify a way in which to incorporate the NVP.” I.e., why is the disclosure of Means not enough to show the way it is incorporated, in light of the steps shown? It is evident that two precursor 
Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREY SHOSTAK/Examiner, Art Unit 3791